BROWN, 1.
Action to recover for the conversion of a quantity of wheat, which plaintiff alleges was her property. Defendant took and converted the wheat, as sheriff, under an execution against the plaintiff’s husband. Plaintiff had a verdict, and defendant appeals from an order denying a new trial.
We find nothing in any of the assignments of error to require extended notice. There was ho error in refusing to strike out the testimony of witness Papke. He was a farmer, and presumed to know the value of the wheat (McLennan v. Minneapolis & N. E. Co., 57 Minn. 317, 59 N. W. 628); and, besides, the defendant himself corroborated the witness on that subject. It was of no importance whether plaintiff owned the land on which the wheat was raised. She testified that she raised the same, and that it was her property. This sustains the verdict, and, if error to admit the documentary *305evidence complained of, it was error without prejudice. Counsel does not seriously contend that there was any misconduct on the part of the jury. Certainly none is shown by the affidavits.
Order affirmed.